Michael Strain | Bureau of Alcohol, Tobacco, Firearms and Explosives Page 1 of 2

English | en Espafol

U.S. Department of Justice

Bureau of Alcohol, Tobacco, Firearms and Explosives

 

 

ATF MOST WANTED

Fugitive May Be Armed And Dangerous. Do Not Attempt To Apprehend.
24-hour telephone: 1-888-ATF-TIPS

Michael Duane Strain

 

Aliases: Michael D Strain
Offense: Felon in Possession of a Firearm
Remarks:

Michael Duane Strain is wanted by ATF's Kansas City Field Division on an outstanding warrant.
Strain is charged with two counts of being a Felon in possession of a firearm. Strain may be
hiding in Minnesota. CAUTION - Strain should be considered armed and dangerous. Strain has
previous convictions for flight from law enforcement and possession of an explosive device.

Race: White Nationality: USA

Sex: Male ATF Case Number: 778030-01-0318
Height: 5' 6" State ID Number: OR16225632
Weight: 200lbs FBI Number: 367857MBB

https:/Awww.atf.gov/atf-most-wanted/michael-strain 6/26/2019
Michael Strain | Bureau of Alcohol, Tobacco, Firearms and Explosives Page 2 of 2

_ Hair: Brown NIC Number: W955479119
Eyes: Hazel Federal Warrant Number: 122912010130J
Date of Birth: December 20, 1956 Location: Northern District of lowa

Place of Birth: lowa State: lowa
Scars, Marks, Tattoos: None ,

To Provide Information Please Call 1-888-283-8477. All calls will be kept
confidential.

https://www.atf.gov/atf-most-wanted/michael-strain . 6/26/2019
AO 442 (Rev 0109) Arrest Warrant

UNITED STATES DISTRICT COURT

for the

Northern District of lowa _

 

United States of America ) a 4 i
Vv ) > . 2 : iS
) Case No CR 11-2039 cere ms
MICHAEL DUANE STRAIN } 5" ot na
- Defendant ) rt 5 0
us 3 ”
ARREST WARRANT c

fo: = Any authorized law enforcement office:

YOU ARE COMMANDED to atest and bring before a United States magistrate judge without unnecessary delay

(vame of person to be arrested) MICHAEL DUANE STRAIN
who is accused ofan offense or violation based on the following document filed with the court:

df Indictment O Superseding Indictment G Information © Supetseding Information O Complaint
0 Probation Violation Petition (3 Supervised Release Violation Petition O Violation Notice O Orde: of the Couit

This offense is briefly described as follows:

Possession of firearm as a feton, in violation of Title 18, United States Code, Section 922(g)(1) : and possession of firearms
as 4 felon, in violation of Title 18, United States Code, Section 922(g}(1)

, .
Mf
Date: October 19, 2011 Cp)

ae,

v Issuitig officer s signature

City and state: Cedar Rapids, lowa Jon Stuart Scoles, US Magistrate Judge
Printed name and tlle

 

 

Returo

 

 

This wartant was received on (date) , and the person was arrested on (date)
al (cuy and state)

 

Date:

 

Arresting officer's signature

 

Printed name and title

 

 
